Case: 21-1329   Document: 67     Page: 1   Filed: 04/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  WILLIAM KOOPMANN, WILLIAM C. BRASHEAR,
             Plaintiffs-Appellants

             CHARLES M. ADAMS, ET AL.,
                     Plaintiffs

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1329
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:09-cv-00333-EMR, Judge Eleni M. Roumel.
                  ______________________

                 Decided: April 11, 2022
                 ______________________

    WILLIAM KOOPMANN, Lovettsville, VA, pro se.

    WILLIAM BRASHEAR, Dawsonville, GA, pro se.

     JANET A. BRADLEY, Tax Division, United States Depart-
 ment of Justice, Washington, DC, for defendant-appellee.
 Also represented by JACOB EARL CHRISTENSEN, MICHAEL J.
 HAUNGS, DAVID A. HUBBERT.
Case: 21-1329    Document: 67     Page: 2    Filed: 04/11/2022




 2                                           KOOPMANN   v. US



                   ______________________

     Before LOURIE, REYNA, and CHEN, Circuit Judges.
     PER CURIAM.
     This is a tax refund case. Appellants William C.
 Brashear and William Koopmann (collectively, “Appel-
 lants”) sued the government in the United States Court of
 Federal Claims (“the Claims Court”) alleging that they are
 entitled to a refund of Federal Insurance Contribution Act
 (“FICA”) taxes that were paid on deferred compensation
 that they never received. The Claims Court dismissed
 their claims. Koopmann v. United States, 150 Fed. Cl. 299
 (2020) (“Brashear Decision”); Koopmann v. United States,
 150 Fed. Cl. 290 (2020) (“Koopmann Decision”). For the
 reasons provided below, we affirm the decisions of the
 Claims Court.
                        BACKGROUND
     Appellants Brashear and Koopmann are retired United
 Airlines employees. Brashear retired in 2000 and was cov-
 ered by United Airlines’ non-qualified deferred compensa-
 tion (“NQDC”) plan for payment of retirement benefits.
 Koopmann retired in 2001 and was similarly covered. Un-
 der the plan, Brashear and Koopmann expected to receive
 compensation each year for the duration of their lives.
      This case relates to FICA taxes that Brashear and
 Koopmann paid on compensation that they expected to re-
 ceive under the United Airlines NQDC retirement plan.
 The Internal Revenue Code (“I.R.C.”), codified in Title 26
 of the United States Code, is the body of statutory law that
 governs the issues in this case. Also relevant are the regu-
 lations promulgated by the United States Department of
 the Treasury (“Treasury Department”).
     Normally, for purposes of FICA taxes, wages are con-
 sidered received when they are paid by an employer to an
 employee, and wages are considered paid by the employer
Case: 21-1329       Document: 67   Page: 3    Filed: 04/11/2022




 KOOPMANN   v. US                                           3



 when they are actually or constructively paid. See Balestra
 v. United States, 803 F.3d 1363, 1366 (Fed. Cir. 2015) (cit-
 ing 26 C.F.R. § 31.3121(a)-2 and 26 C.F.R. § 31.3121(v)(2)-
 1(a)(1)). “However, some wages—including the deferred
 compensation at issue here—are treated differently under
 the ‘special timing rule’ for FICA tax purposes.” Id. (citing
 § 31.3121(v)(2)-1(a)(2)).
      The special timing rule, which is set forth in I.R.C.
 § 3121(v)(2), governs the timing of when “[a]ny amount de-
 ferred under a nonqualified deferred compensation plan
 shall be taken into account” as wages for FICA tax pur-
 poses. 26 U.S.C. § 3121(v)(2)(A). Under the special timing
 rule, an amount deferred is taken into account as wages for
 FICA tax purposes at some time before the actual payment
 of the compensation, and “shall not thereafter be treated as
 wages.” 26 U.S.C. § 3121(v)(2)(B). Pursuant to the Treas-
 ury Department’s regulations, the “amount deferred” is de-
 fined in terms of the “present value” of the deferred
 compensation, which is computed with reference to actuar-
 ial projections concerning life expectancy and a discount
 rate to account for the time value of money. See 26 C.F.R.
 § 31.3121(v)(2)-1(c)(2)(i).
     The regulations set forth rules that govern the practi-
 calities of this special timing rule. For example, there are
 rules that govern how and when the present value of the
 deferred compensation is to be calculated, how and when
 FICA taxes are to be withheld by an employer from an em-
 ployee, and how and when the FICA taxes are to be paid
 and reported to the I.R.S. This court has in previous cases
 gone into more detail regarding this special timing rule and
 the regulations that govern it. See, e.g., Balestra, 803 F.3d
 at 1366 (analyzing the meaning of “present value” under
 the regulations). But, importantly, in this case Appellants
 do not challenge the applicability of the special timing rule
 itself, nor do they dispute that United Airlines complied
 with the special timing rule when it withheld FICA taxes
 from them, paid those FICA taxes on their behalf, and
Case: 21-1329    Document: 67      Page: 4    Filed: 04/11/2022




 4                                            KOOPMANN   v. US



 reported the FICA taxes to the IRS. It is therefore unnec-
 essary to delve further into the language of the special tim-
 ing rule in I.R.C. § 3121(v)(2) or the intricacies of its
 practical application.
      For purposes of the instant appeal, it is sufficient to
 understand that under the special timing rule FICA taxes
 are paid up front on money that is expected to be received in
 the future. As the special timing rule was applied in this
 case, FICA taxes were withheld and paid on deferred com-
 pensation that Koopmann and Brashear expected to re-
 ceive in periodic payments for years to follow. Specifically,
 for Brashear, United Airlines withheld and paid $5,047.98
 in FICA taxes, which represented 1.45% (the then-applica-
 ble statutory FICA tax rate) of the $348,136.83 calculated
 present value of his deferred compensation retirement ben-
 efits. See S. Appx. 211. For Koopmann, United Airlines
 withheld and paid $6,017.88 in FICA taxes based on the
 $415,025.91 calculated present value of his deferred com-
 pensation. See S. Appx. 341.
     Brashear and Koopmann never received much of that
 deferred compensation because United Airlines filed a
 Chapter 11 bankruptcy petition in 2002. Under a reorgan-
 ization plan, which the Seventh Circuit Court of Appeals
 approved in 2006, United Airlines’ obligation to pay de-
 ferred compensation to Brashear and Koopmann—and to
 many other similarly situated retired employees—was dis-
 charged. Thus, a portion of the retirement benefits that
 Brashear and Koopmann expected to receive—money on
 which FICA taxes had already been paid—was never paid
 to them.
     On June 4, 2007, Brashear filed an administrative
 claim for refund at the Internal Revenue Service (“IRS”) on
 IRS Form 843, purportedly relating to the tax period “from
 04/28/2001 to 09/30/2005.” S. Appx. 208. Koopmann filed
 his administrative claim on August 5, 2007 purportedly re-
 lating to the tax period “from 1/1/06 to 12/31/06.” S. Appx.
Case: 21-1329       Document: 67   Page: 5    Filed: 04/11/2022




 KOOPMANN   v. US                                           5



 339. Attachments to both Brashear’s and Koopmann’s re-
 fund claims made clear that they were seeking refunds for
 excess FICA taxes that were paid at the time of their re-
 tirements based on the then-present value of their deferred
 compensation. See S. Appx. 209–10, 340. The IRS denied
 their refund claims.
     On May 26, 2009, Koopmann filed a lawsuit against the
 United States in the Claims Court. S. Appx. 97–113. As
 described by the Claims Court:
     The gravamen of Mr. Koopmann’s claim is that be-
     cause United Airlines withheld FICA tax from Mr.
     Koopmann based on a present value calculation of
     his retirement benefits at the time of his retire-
     ment, Mr. Koopmann effectively paid [Hospital In-
     surance] wage tax on wages he will never receive.
 Koopmann Decision, 150 Fed. Cl. at 294.
     Koopmann’s complaint began by listing dozens of
 plaintiffs, all of whom were described as “retired career em-
 ployees of United Airlines that belong to an online frater-
 nal group, Retired United Pilots (RETUP), an online
 Message Board organization.” See S. Appx. 97. Koopmann
 was the only plaintiff, however, who signed the complaint.
     On July 27, 2009, the government moved for a more
 definite statement and requested that the court strike all
 purported plaintiffs other than Koopmann. In response to
 that motion, Koopmann obtained and submitted what he
 styled “Plaintiff Information” sheets from many of the
 plaintiffs. See S. Appx. 128–88. Each Plaintiff Information
 sheet contained basic contact information for the plaintiff,
 including address, email address, and phone number. Id.
 Each Plaintiff Information sheet also included certain lim-
 ited information relevant to the specific plaintiff’s refund
 claim, including the tax year for which the FICA tax claim
 was filed, the date and place the refund claim was filed, the
 amount claimed, and the IRS claim number. Id. The
Case: 21-1329    Document: 67      Page: 6    Filed: 04/11/2022




 6                                            KOOPMANN   v. US



 Plaintiff Information sheet concluded with the plaintiff’s
 signature, immediately below the statement: “I have read
 the Complaint, Motions and Answers and those are my al-
 legations.” Id. Brashear submitted one such Plaintiff In-
 formation sheet on September 3, 2009. Brashear Decision,
 150 Fed. Cl. at 303.
     The government moved to dismiss both Brashear’s and
 Koopmann’s claims for lack of jurisdiction. On Septem-
 ber 30, 2020, the Claims Court granted the government’s
 motions against Brashear and Koopmann on the basis that
 they had not filed timely refund claims. The court’s deci-
 sion with respect to each plaintiff was based on the “well-
 established rule that a timely sufficient claim for a [tax]
 refund is a jurisdictional prerequisite to a refund suit.”
 Koopmann Decision, 150 Fed. Cl. at 294 (quoting Greene v.
 United States, 191 F.3d 1341, 1343 (Fed. Cir. 1999)).1
      The Claims Court relied on a number of provisions of
 the Internal Revenue Code, including most importantly
 I.R.C. § 6511(a), which sets forth the time limitations for
 filing a federal tax refund claim:
     Claim for credit or refund of an overpayment of any
     tax imposed by this title in respect of which tax the
     taxpayer is required to file a return shall be filed
     by the taxpayer within 3 years from the time the
     return was filed or 2 years from the time the tax
     was paid, whichever of such periods expires the
     later, or if no return was filed by the taxpayer,
     within 2 years from the time the tax was paid.



     1   Much of the Claims Court’s language and reason-
 ing with respect to the timeliness of the refund claims is
 identical between the Koopmann Decision and the
 Brashear Decision. In the interest of simplicity, where the
 two decisions are substantively the same, we will cite only
 the Koopmann decision.
Case: 21-1329       Document: 67   Page: 7    Filed: 04/11/2022




 KOOPMANN   v. US                                            7



 See 26 U.S.C. § 6511(a). The court summarized this law by
 stating that a refund claim “must be filed either: within
 three years of filing the return; or within two years of pay-
 ing the tax, whichever is later.” Koopmann Decision, 150
 Fed. Cl. at 295 (citing I.R.C. § 6511(a)). With respect to the
 FICA tax, the court noted that “for purposes of section
 6511’s limitations period (1) a return for any quarterly pe-
 riod ending in a calendar year is considered filed on
 April 15 of the following year; and (2) a tax with respect to
 any such period is considered paid on the following
 April 15, so long as it was actually paid before that date.”
 Id. (citing I.R.C. § 6513(c)). Based on the timing of each
 plaintiff’s retirement and payment of FICA taxes on the de-
 ferred compensation, the court calculated the possible
 deadlines for each plaintiff to have filed an administrative
 claim for refund.
     For Brashear, the court found that, pursuant to I.R.C.
 § 6513(c), United Airlines’ quarterly returns for the year
 2000 were considered filed as of April 15, 2001, see 26
 U.S.C. § 6513(c)(1), and United Airlines quarterly tax de-
 posits were considered paid as of April 15, 2001, see 26
 U.S.C. § 6513(c)(2). See Brashear Decision, 150 Fed. Cl. at
 304. Thus, pursuant to I.R.C. § 6511(a), the deadline for
 Brashear to file a refund claim for FICA taxes paid in con-
 nection with those returns was the later of April 15, 2003,
 or April 15, 2004. Id. The court noted that it was possible
 that United Airlines used credit transfers to satisfy
 Brashear’s FICA tax liability for the fourth quarter of 2000
 as late as April 29, 2002, which would make Brashear’s lat-
 est possible deadline for a refund claim April 29, 2004. For
 Koopmann, the court conducted similar calculations, find-
 ing based on his retirement date in the year 2001 that the
 latest deadline for Koopmann to file a claim for refund was
 no later than April 15, 2005. See Koopmann Decision, 150
 Fed. Cl. at 295.
    As noted by the Claims Court, Koopmann and
 Brashear acknowledged that their refund claims were not
Case: 21-1329     Document: 67      Page: 8     Filed: 04/11/2022




 8                                              KOOPMANN    v. US



 filed until 2007, which was after the 2004 and 2005 dead-
 lines calculated based on I.R.C. § 6511(a). Koopmann and
 Brashear presented a number of arguments why their
 claims should nonetheless be permitted, but the Claims
 Court found each of their arguments unavailing. Id. at
 295–96. Thus, because their administrative refund claims
 were untimely, the court dismissed their claims for lack of
 jurisdiction.
     Koopmann and Brashear appealed. We have jurisdic-
 tion pursuant to 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     On appeal, Koopmann and Brashear challenge the
 Claims Court’s dismissal of their claims for lack of jurisdic-
 tion due to the untimeliness of their refund claims. Appel-
 lants contend that their failure to file administrative
 refund claims within the time limitations set forth in
 I.R.C. § 6511 should not bar their suit.
      The government responds that the Claims Court cor-
 rectly dismissed Appellants’ claims for lack of jurisdiction
 because they failed to file timely administrative refund
 claims. In defending the court’s decisions, the government
 contends that the Internal Revenue Code prohibits any suit
 for the recovery of any internal revenue tax “until a claim
 for refund or credit has been duly filed,” 26 U.S.C.
 § 7422(a), and that the deadlines for filing such a claim for
 refund are clearly set forth in I.R.C. § 6511(a).
     We review the Claims Court’s dismissal of a complaint
 for lack of jurisdiction de novo. Boaz Housing Auth. v.
 United States, 990 F.3d 1373, 1380 (Fed. Cir. 2021). In or-
 der for a plaintiff’s suit for a refund of federal taxes to fall
 within the Tucker Act’s waiver of sovereign immunity, the
 plaintiff must meet the jurisdictional threshold for filing a
 refund claim under I.R.C. § 7422(a). See United States v.
 Clintwood Elkhorn Mining Co., 553 U.S. 1, 4 (2008). As
 summarized by the Supreme Court, “unless a claim for
Case: 21-1329       Document: 67    Page: 9    Filed: 04/11/2022




 KOOPMANN   v. US                                             9



 refund of a tax has been filed within the time limits im-
 posed by § 6511(a), a suit for refund . . . may not be main-
 tained in any court.” Id. (quoting United States v. Dalm,
 494 U.S. 596, 602 (1990). This court has held that the “lim-
 itations period of § 6511(a) [is] jurisdictional in nature.”
 Greene, 191 F.3d at 1343; see also Sun Chem. Corp. v.
 United States, 698 F.3d 1203, 1206 (Fed. Cir. 1983) (“It is
 a well-established rule that a timely, sufficient claim for a
 refund is a jurisdictional prerequisite to a refund suit.”).
 While the Claims Court was required to liberally construe
 the filings of the pro se plaintiffs in this case, Erickson v.
 Pardus, 551 U.S. 89, 94 (2007), the pro se plaintiffs still had
 the burden of establishing jurisdiction by a preponderance
 of the evidence. See Reynolds v. Army & Air Force Exch.
 Serv., 846 F.2d 746, 748 (Fed. Cir. 1988); see also Kelley v.
 Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir.
 1987) (“We agree that leniency with respect to mere formal-
 ities should be extended to a pro se party . . . . However,
 where the question is the calculation of the time limitations
 placed on the consent of the United States to suit, a court
 may not similarly take a liberal view of that jurisdictional
 requirement and set a different rule for pro se litigants.”).
     Over the course of this litigation and appeal, Appel-
 lants have framed their arguments in a number of different
 ways. Distilled to their essence, Appellants’ arguments ap-
 pear to set forth three reasons why the time limitations set
 forth in I.R.C. § 6511(a) should not bar the Claims Court
 from asserting jurisdiction over their claims. First, Appel-
 lants appear to argue that the time limitations in I.R.C.
 § 6511(a) categorically should not apply to refund claims
 for FICA taxes paid up front on deferred compensation.
 Second, Appellants argue that, even if the time limitations
 in I.R.C. § 6511(a) do apply generally to deferred compen-
 sation plans, the time limitations in this case should be ap-
 plied on a year-by-year basis correlating with Appellants’
 receipt, or expected receipt, of each deferred compensation
 payment under their retirement plans.             And third,
Case: 21-1329    Document: 67      Page: 10     Filed: 04/11/2022




 10                                            KOOPMANN    v. US



 Appellants raise a number of equitable and constitutional
 doctrines to essentially challenge the unfairness of apply-
 ing deadlines for their refund claims that expired before
 the occurrence of the event that formed the basis of their
 refund claims. We address each of Appellants’ contentions
 in turn.
                               I
      We first consider Appellants’ contention that I.R.C.
 § 6511(a) should be categorically inapplicable to FICA
 taxes paid pursuant to the special timing rule. That con-
 tention is inconsistent with the Supreme Court’s clear
 statement that the time limitations in I.R.C. § 6511(a) for
 filing an administrative refund claim “apply to ‘any tax im-
 posed by this title.’” Clintwood Elkhorn, 553 U.S. at 7
 (quoting United States v. Brockamp, 519 U.S. 347, 350
 (1997)). Appellants fail to persuade us that the one tax at
 issue in this case—FICA tax paid up front on deferred com-
 pensation pursuant to the special timing rule—should
 somehow be exempt from that sweeping declaration from
 the Supreme Court.
      Appellants highlight the words “in respect of which tax
 the taxpayer is required to file a return” in I.R.C. § 6511(a).
 They argue that because United Airlines—not Koopmann
 and Brashear—“was the taxpayer who filed the FICA tax
 return,” the FICA tax at issue in this case falls outside the
 scope of the statutory language in I.R.C. § 6511(a). See Ap-
 pellants’ Informal Br. at 26–27. But this court rejected that
 argument in Radioshack Corp. v. United States, 566 F.3d
 1358, 1361 (Fed. Cir. 2009), where we agreed with prece-
 dent from the United States Court of Claims holding that
 “§ 6511(a) was obviously intended to cover all taxes,
 whether or not a return is required, and its wording can
 easily carry that understanding since it expressly provides
 for the case where ‘no return was filed by the taxpayer.’”
 Id. (quoting Alexander Proudfoot Co. v. United States, 454
 F.2d 1379, 1382 n.7 (Ct. Cl. 1972)). Thus, irrespective of
Case: 21-1329       Document: 67    Page: 11   Filed: 04/11/2022




 KOOPMANN   v. US                                          11



 who actually sent the money for FICA taxes to the IRS and
 filed the returns reporting the payment of the FICA
 taxes—i.e., whether it was carried out by Koopmann and
 Brashear themselves sending the money to the IRS, or
 whether it was carried out through their employer, United
 Airlines, withholding the money—Appellants’ refund
 claims for those FICA taxes are not exempted from the time
 limitations of I.R.C. § 6511(a).
     At bottom, the Internal Revenue Code contains specific
 provisions that govern the treatment of “certain nonquali-
 fied deferred compensation plans,” with a special timing
 rule that governs when the deferred wages are taken into
 account for FICA tax purposes.             See 26 U.S.C.
 § 3121(c)(2)(A). The Treasury Department’s regulations
 similarly convey the date on which “an amount deferred
 under a nonqualified deferred compensation plan is re-
 quired to be taken into account as wages for FICA tax pur-
 poses,” and the regulations specifically set forth a
 “nonduplication rule” under which the deferred compensa-
 tion is not to be “treated as wages for FICA tax purposes at
 any time thereafter.” 26 C.F.R. § 31.3121(v)(2)-1(a)(2). The
 Internal Revenue Code establishes the date on which those
 taxes are considered paid and the date on which the re-
 turns are considered filed, see 26 U.S.C. § 6513(c), and the
 time limitations in I.R.C. § 6511(a) are counted from those
 dates. Thus, any refund claim for recovery of the FICA tax
 imposed on Appellants’ deferred compensation retirement
 benefits was subject to the time limitations set forth in
 I.R.C. § 6511(a), which the Supreme Court has noted are
 “set forth in ‘unusually emphatic form.’” Clintwood
 Elkhorn, 553 U.S. at 7 (quoting Brockamp, 519 U.S. at
 350).
                               II
     We next turn to the second reason Appellants offer for
 why I.R.C. § 6511(a) should not bar their claims. Appel-
 lants contend that, with respect to their deferred
Case: 21-1329    Document: 67      Page: 12    Filed: 04/11/2022




 12                                           KOOPMANN    v. US



 compensation plans, the time limitations in I.R.C.
 § 6511(a) should apply yearly based on the timing of their
 receipt of each payment. See Appellants’ Informal Br. at
 23 (“All income is taxed on an annual basis. The Govern-
 ment can demand payment of taxes on income that was not
 reported in the year received, and taxpayers can seek re-
 fund of overpaid taxes in each year, and both are governed
 by a time statute that starts, each calendar year, on April
 15th of the year following the year the income was re-
 ceived.”).
      We disagree with Appellants’ argument because it is
 fundamentally at odds with the plain language of I.R.C.
 § 6511(a), which sets forth two possible time limitations,
 neither of which is based on the date on which the compen-
 sation is paid to the taxpayer. Rather, the limitations pe-
 riods are counted from either the date that the return was
 filed or the date that the tax was paid to the IRS. See 26
 U.S.C. § 6511(a).
     In this case, each Appellant’s deferred compensation
 was taken into account for FICA tax purposes upon his re-
 tirement, see 26 U.S.C. § 3121(v)(2), and for purposes of cal-
 culating the I.R.C. § 6511(a) deadlines the returns were
 considered filed and the taxes were considered paid on
 April 15 of the following year, see 26 U.S.C. 6513(c). For
 Brashear that date was April 15, 2001, and for Koopmann
 that date was April 15, 2002. Thus, notwithstanding what
 each Appellant chose to write on his IRS Form 843—
 Brashear wrote that the tax period was “from 04/28/2001
 to 09/30/2005,” see S. Appx. 208, and Koopmann wrote that
 the tax period was “from 1/1/06 to 12/31/06, see S.
 Appx. 339—it was on those dates in April 2001 and April
 2002 that the I.R.C. § 6511(a) limitations periods began to
 run.
     To be sure, Congress could have enacted a statute that
 contained a deadline for filing a refund claim that is
 counted beginning from when compensation is received.
Case: 21-1329       Document: 67    Page: 13   Filed: 04/11/2022




 KOOPMANN   v. US                                          13



 But Congress did not enact such a statute, and it is not
 within the province of the courts to rewrite Congress’s
 clearly worded statutes. Newport News Shipbuilding &
 Dry Dock Co. v. Garrett, 6 F.3d 1547, 1558 (Fed. Cir. 1993)
 (“This Court is empowered to rewrite neither statutes nor
 regulations, however unwise, nor does it have the infor-
 mation base nor expertise to do so effectively.”). Under the
 statute, as written, the date when Brashear and
 Koopmann received each of their deferred compensation
 payments is irrelevant to the untimeliness of their refund
 claims.
                              III
     This leads us to Appellants’ arguments based on un-
 fairness. Again, Appellants have presented these argu-
 ments in a variety of ways throughout this litigation, but
 they essentially argue that the application of the deadlines
 in this case was unfair. Under the statutory language in
 I.R.C. § 6511(a), their deadlines to file refund claims ex-
 pired no later than 2004 and 2005, respectively, but the re-
 organization plan that discharged United Airlines’
 obligation to pay their deferred compensation was not ap-
 proved until 2006. Thus, they argue, it is unfair that by
 the time they had any reason to file refund claims, the lim-
 itations periods for them to do so had already expired.
      The government contends Appellants waived these ar-
 guments by not raising them on appeal. See Appellee Resp.
 Br. at 12 n.4. We construe the arguments of pro se Appel-
 lants liberally, however, and we think Appellants have suf-
 ficiently preserved these arguments. See, e.g., Appellants’
 Informal Br. at 9 (“Treasury application of the time statute
 intentionally violated Plaintiffs’ constitutional rights to
 due process and equal protection of the Law.”). Neverthe-
 less, for the same reasons discussed by the Claims Court,
 we are not persuaded by Appellants’ unfairness argu-
 ments.
Case: 21-1329    Document: 67      Page: 14     Filed: 04/11/2022




 14                                            KOOPMANN    v. US



     As a general proposition, the Supreme Court has made
 clear that equitable considerations do not override Con-
 gress’s judgment as to the time limitations for filing a tax
 refund claim. See generally Dalm, 494 U.S. at 610. Indeed,
 with respect to the federal tax system, the Supreme Court
 has stated that “[t]he nature and potential magnitude of
 the administrative problem suggest that Congress decided
 to pay the price of occasional unfairness in individual cases
 (penalizing a taxpayer whose claim is unavoidably delayed)
 in order to maintain a more workable tax enforcement sys-
 tem.” Brockamp, 519 U.S. at 352–53.
     More specifically, our precedent demonstrates that
 particular equitable doctrines are inapplicable to the time
 limitations in I.R.C. § 6511(a). For example, with respect
 to equitable tolling, this court has noted that under Su-
 preme Court precedent, “the restrictions set forth in § 6511
 for filing tax refund claims cannot be tolled for equitable
 reasons.” Boeri v. United States, 724 F.3d 1367, 1370 n.3
 (Fed. Cir. 2013) (citing Brockamp, 519 U.S. at 348). Like-
 wise, there is no discovery rule with respect to the dead-
 lines in I.R.C. § 6511(a); i.e., the fact “that a taxpayer does
 not learn until after the limitations period has run that a
 tax was paid in error, and that he or she has a ground upon
 which to claim a refund, does not operate to lift the statu-
 tory bar.” Dalm, 494 U.S. at 609 n.7; see also Lovett v.
 United States, 81 F.3d 143, 145 (Fed. Cir. 1996) (rejecting
 an argument that the limitations period should be tolled
 because the taxpayer was unaware that the tax was wrong-
 fully collected).
     Even with respect to the specific event that triggered
 the instant case—i.e., United Airlines’ bankruptcy reorgan-
 ization plan that discharged its obligation to pay deferred
 retirement benefits—this court has already rejected argu-
 ments about the potential unfairness of strictly applying
 the language of the Internal Revenue Code and the Treas-
 ury Department’s regulations. See Balestra, 803 F.3d at
 1374 (finding that “one example of consequent unfairness”
Case: 21-1329       Document: 67   Page: 15    Filed: 04/11/2022




 KOOPMANN   v. US                                           15



 does not override the Treasury Department’s need for “sim-
 ple, workable, and flexible rules when valuing future ben-
 efits”). To be clear, we agree with Appellants that our
 opinion in Balestra is not dispositive in the instant case be-
 cause Balestra did not address any timeliness issues asso-
 ciated with administrative claims. And we also agree with
 the government that the Claims Court relied on Balestra
 solely for its alternative decisions that Koopmann and
 Brashear could not succeed on the merits of their claims. 2
 We rely on Balestra simply to emphasize the point that we
 cannot prioritize potential discrete cases of unfairness to
 individual taxpayers over the workability and administra-
 bility of the federal tax system.
     Like the Claims Court, we are not in a position on the
 record before us to determine whether the operation of the
 special timing rule in this case actually worked to benefit
 Koopmann and Brashear in the long run. See id. at 298
 (“Indeed, Mr. Koopmann may have potentially benefitted
 from the application of the special timing rule in this
 case.”). If the special timing rule worked to their disad-
 vantage, we echo the sympathy that the Claims Court ex-
 pressed. See Koopmann Decision, 150 Fed. Cl. at 295
 (“While this Court sympathizes with Mr. Koopmann, . . .
 this Court is bound by statutes as passed by Congress and
 by Federal Circuit precedent, both of which mandate



     2    As noted, the Claims Court dismissed Koopmann’s
 and Brashear’s claims for lack of jurisdiction.          For
 Koopmann, the court also noted that even if it had jurisdic-
 tion, Koopmann’s claims would nevertheless fail on the
 merits. Koopmann Decision, 150 Fed. Cl. at 298–99. And
 for Brashear, the court alternatively granted summary
 judgment in favor of the government. Brashear Decision,
 150 Fed. Cl. at 307. Because we affirm the dismissals for
 lack of jurisdiction, we need not reach these alternative de-
 cisions.
Case: 21-1329    Document: 67     Page: 16   Filed: 04/11/2022




 16                                          KOOPMANN   v. US



 dismissal of Mr. Koopmann’s claim.”). But, ultimately, to
 the extent this case illustrates that there may be a problem
 of unfairness in the way that the Internal Revenue Code
 operates with respect to taxes paid on deferred compensa-
 tion retirement benefits when an employer later goes bank-
 rupt, that would be a problem for Congress and the
 Treasury Department to address.
                        CONCLUSION
     We have considered Appellants’ remaining arguments
 and we find them unpersuasive. Accordingly, the decisions
 of the Claims Court are affirmed.
                        AFFIRMED
                           COSTS
 No costs.